WATKINS, Judge.
Defendant, Milton Francis, was convicted of simple burglary of a pharmacy, a violation of LSA-R.S. 14:62.1, and was sentenced to serve seven years at hard labor.
No assignments of error were filed pursuant to Article 844 of the Louisiana Code of Criminal Procedure. Therefore, under Article 920 of the Louisiana Code of Criminal Procedure, we are limited in our review to errors discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence. State v. Gerald, 333 So.2d 645 (La.1976). We have reviewed the record and find no such error.
As we have noted in State v. Griffin, 83 KA 0304, 442 So.2d 698 (La.App. 1st Cir.1983), the Louisiana Supreme Court, in State v. Raymo, 419 So.2d 858 (La.1982), indicated that although the assignments of error do not so dictate, all transcripts of evidence in criminal proceedings must be reviewed on the appellate level to determine whether or not there exists sufficient evidence to support a conviction. We have thoroughly reviewed the transcript of the trial and find that sufficient evidence was introduced at trial to establish all elements of the offense and to justify the return by the jury of a verdict of guilty as charged.
The conviction and sentence are affirmed.
AFFIRMED.